UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

EMMANUEL MATHIS,

Petitioner,
-VS- Case No. 8:19-cv-2599-T-02TGW
UNITED STATES OF AMERICA,

Respondent.

/
ORDER

Before the Court are a petition for writ of habeas corpus filed pro se pursuant to 28 U.S.C. §
2241 (Doc. 1), and a memorandum in support (Doc. 2). Mr. Mathis, a federal prisoner confined at
FCC Coleman, Ocala, Florida, challenges his conviction for possession of a firearm by a convicted
felon that was entered by the United States District Court, Southern District of Florida.

DISCUSSION

While a § 2241 petition is the proper means to challenge the execution of a sentence or to
challenge’ confinement that is not the result of a criminal court’s judgment, a § 2255 motion is
generally the proper means to challenge the detention imposed by a federal court. See Sawyer v.
Holder, 326 F.3d 1363, 1365 n. 3 (11th Cir. 2003). Section 2255 provides, in pertinent part, that:

A prisoner in custody under sentence of a court established by Act of Congress

claiming the right to be released upon the ground that the sentence was imposed in

violation of the Constitution or laws of the United States, or that the court was.

without jurisdiction to impose such sentence, or that the sentence was in excess of

the maximum authorized by law, or is otherwise subject to collateral attack, may

move the court which imposed the sentence to vacate, set aside or correct the

sentence.

28 U.S.C. § 2255. Although “the ‘savings clause’ of § 2255 permits a federal prisoner to file a

l
habeas petition pursuant to § 2241 if the petitioner establishes that the remedy provided for under §
2255 is ‘inadequate or ineffective to test the legality of his detention[]’" Sampson v. FCC
Coleman-USP I Warden, 2016 U.S. App. LEXIS 18169, at *2 (11th Cir. Oct. 6, 2016) (citing 28
U.S.C. § 2255(e) and Bryant v. Warden, FCC Coleman Medium, 738 F.3d 1253, 1262 (11th Cir.
2013)), Mr. Mathis has not met this burden because his inability to meet § 2255’s gatekeeping
requirements does not render it inadequate or ineffective. See Peddie v. Hobbs, 1999 U.S. App.
LEXIS 41450, at *5 (11th Cir. Nov. 23, 1999) (““Peddie’s § 2241 petition attacked the legality of his
sentence and thus should have been brought under § 2255, unless a § 2255 petition would be
inadequate or ineffective. The mere fact that such a petition is procedurally barred by § 2255’s
statute of limitations or restriction on second or successive motions does not make it inadequate or
ineffective.”).

Moreover, even if Mr. Mathis has carried his burden to show that the savings clause applies,
the petition should be considered by the sentencing court because “it is highly questionable whether
this Court has the power to resentence Petitioner for a crime committed outside of the territorial
jurisdiction of this Court” or “the power to order the sentencing court to re-sentence Petitioner.”
Marshail v. Yost, 2010 U.S. Dist. LEXIS 128405, at *27 (W.D. Pa. Dec. 3, 2010) (emphasis in
original). See also § 18 U.S.C. 3583(e)(2) (authorizing the sentencing court to impose and modify a
term of supervised release); Eleazar v. Menifee, 2006 U.S. Dist. LEXIS 90115, at *4 (S.D.N.Y. Dec.
5, 2006) (“only the court that sentenced petitioner can modify, reduce, or enlarge the conditions of
supervised release.”) (citations and internal quotation marks omitted).

Accordingly, it is ORDERED that this case is hereby TRANSFERRED to the United States

District Court for the Southern District of Florida, Miami Division, for all further proceedings,
pursuant to 28 U.S.C. §§ 1404(a) and 1406(a). The Clerk is directed to terminate any pending
motions, close this case, and immediately forward the file to that district court.

DONE and ORDERED in Tampa, Florida, on { oO / 24 , 2019.

Ka

WILLIAM F, JUNG
United States District Judge

Copy to: Emmanuel Mathis, pro se

tad
